DETAILED ACTION
	The following is a response to the amendment filed 9/30/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 8/11/21 has been considered.
Response to Amendment
	Claims 1, 4-9, 11-14 and 16-24 are pending in the application. Claims 2, 3, 10 and 15 are cancelled and claims 22-24 are new.
	-The drawing objection has been withdrawn due to applicant amending the specification to correct reference characters used in the drawing accordingly.
	-The 103 rejections have been withdrawn due to applicant amending claims 1 and 14 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 1, 4-9, 11-14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a park brake system for adjusting a tension in a brake cable that is coupled to a park brake having a driver coupled to a microcontroller; an actuator having a thread portion and being rotatably displaceable by operation of the driver; an equalizer assembly having at least one extension and an internal thread, in which the extension is coupled to the cable and the assembly being linearly displaceable along the actuator when rotatably displaced by a mating engagement between the internal and using encoder output, the microcontroller is configured to determine if the brake has been displaced to a running clearance position where the brake is separated from a wheel component by a distance preventing the brake from engaging the wheel in a manner that can produce park drag and in combination with the limitations as written in claim 1.
-(as to claim 8) a method of rotating an actuator in a first direction by operation of a driver and linearly displacing an equalizer assembly in a first direction along a threaded portion of the actuator and linearly adjusting a tension in a brake cable that is coupled to the assembly to adjusts a force being applied by a park brake that is coupled to the cable; monitoring a current drawn by the driver based on actuator rotation and determining the drawn current satisfies a predetermined threshold that corresponds to a maximum force to be applied by the brake at a set position; and disabling an engine of a vehicle containing the brake upon determining the drawn current satisfies the threshold and in combination with the limitations as written in claim 8.
-(as to claim 14) a method of determining a pitch of a vehicle containing a park brake; estimating a torque needed to be provided by an engine to prevent a rolling movement based on the determined pitch, delaying rotation of an actuator until a torque generated by the engine meets or exceeds the estimated torque and once and in combination with the limitations as written in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hanson et al 6213259 corresponds to IDS cited art WO9943968A1 used in the cited PCT written opinion filed 8/11/21.  Hanson was cited as disclosing the limitations of claims 1, 5 and 9 based on PCT novelty determination. Most of the dependent claims, in particular, claims 3, 8 and 10-14 were indicated as being well known in the art with no cited prior art used to meet the claim limitations. Hanson discloses a parking 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        October 6, 2021